DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to the last Office Action dated 10/28/2020, filed on 01/21/2021 has been entered and made of record.

In light of Applicant’s amendment of specification and provision of replacement drawings, the objections of record with respect to the specification and drawings have been withdrawn.

In light of Applicant’s amendment of Claims 15-20, the rejection of record of these claims based on 35 U.S.C. 101 has been withdrawn.


Status of Claims
Claims 1- 20 are pending.

Response to Arguments
Examiner has reviewed Applicant’s arguments filed with the Office on January 21, 2021. Applicant’s arguments presented in pages 3-8 of the reply with respect to the rejections of claims under 35 U.S.C. 102(a)(1) and 103 have been carefully considered; but, they are not found to be persuasive. Examiner acknowledges that Applicant would desire to recite the broadest claim set 

THIS ACTION IS MADE FINAL.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pankanti (US 2017/0286809).
“An expression recognition method,(Pankanti, paragraph [0003] lines 013 and Paragraph [0052] lines 3-5) comprising: pre-processing an image to be recognized to obtain a facial image (Pankanti, Figure 4 elements 402 and 430) and a key point 5coordinate vector (Pankanti, Figure 5, element 520, and paragraph [0040] lines 3-4; the 5 point landmark localization used to identify predetermined landmarks on the face correlates to a key point coordinate vector), wherein the facial image is contained in the image to be recognized (Pankanti, Figure 4 elements 402 and 430); computing the facial image using a convolutional neural network model to output a first feature vector,(Pankanti, Fig 4 element 425, and paragraph [0042];corresponds to, and serves the same purpose as a convolutional neural network) and computing the key point coordinate vector using a fully connected network model to output a second feature vector (Figure 4 element 410, and paragraph [0038]; corresponds to, and serves the same purpose as a fully connected network model), wherein the first feature vector and the second feature vector are used to determine an expression of a face in the facial image (Paragraph [0052], lines 3-5, expression is one of the attributes that is determined by the neural networks); and  10computing the first feature vector and the second feature vector using a bilinear network model to extract a second-order feature, and classifying the second-order feature to obtain the expression of the face.” (Pankanti, Abstract, lines 7-9; the combination of a first neural network and a second neural network corresponds to a bilinear network model).
Regarding claim 2, Pankanti teaches: “The method according to claim 1 (Pankanti, paragraph 0003 lines 013, and Paragraph [0052] lines 3-5) before the pre-processing an image to be recognized to obtain a facial image and a key point coordinate vector, further comprising:  15training the convolutional neural network model, the fully connected network Pankanti, Figure 2 and paragraph 25; shows all of the neural networks included being trained by training systems based rom a training splitter.)
Regarding claim 3, Pankanti teaches: “The method according to claim 2, wherein the training the convolutional neural network model, the fully connected network model and the bilinear network model (Pankanti, Figure 2 and paragraph 25; shows all of the neural networks included being trained by training systems based rom a training splitter.) is performed by:  20pre-processing, for each sample image in a training set, the sample image to obtain a sample facial image (Pankanti, Figure 4 elements 402 and 430) and a sample key point coordinate vector (Pankanti, Figure 5, element 520, and paragraph 0040 lines 3-4; the 5 point landmark localization used to identify predetermined landmarks on the face correlates to a key point coordinate vector); training, according to the sample facial image, the convolutional neural network model (Figure 4, elements 425 and 402; the convolutional model is trained based on the initial inputted face image) ; training, according to the sample key point coordinate vector, the fully connected network model (Figure 4, elements 410 and 415; The key point coordinate vector, the 5 point landmark localization (element 520) in this case, is computed within element 410 and therefore the fully connected network is trained based on the key point coordinate vector) ; and 25training, according to an output result of the convolutional neural network model and an output result of the fully connected network model, the bilinear network model.” (Pankanti, Abstract, lines 7-9; the combination of a first neural network and a second neural network corresponds to a bilinear network model).
Regarding claim 4, Pankanti teaches: “The method according to claim 3, (Pankanti, paragraph 0003 lines 013, and Paragraph [0052] lines 3-5).  wherein the pre-processing each sample image in a training set to obtain the sample facial image and a sample key point coordinate vector 24comprises: determining a first local image from the sample image, wherein the first local image comprises the sample facial image; (Figure 5, element 402)  determining, in the first local image, a preset number of sample key points; 5determining, according to coordinates of all of the sample key points, a similarity transformation matrix; (Figure 5, element 520, and paragraph [0040]; 5 point landmark extraction that takes place corresponds to the determination of a preset number of key points, and these points gathered form the overlying structure regarding the remainder of the training process, thus they correspond to the similarity transformation matrix)  cropping, according to the similarity transformation matrix, a second local image from the sample image and performing a facial alignment on the second local image to obtain a third local image; (Figure 5 element 402- 520, paragraph [0040] lines 9-12; The image in figure 5 is cropped, illustrated in the transition from element 402 to 520; the image is cropped from a resolution of 224x224x3 to 100x100x3, based on the detection of the face and an alignment transformation, mentioned in paragraph 0040 lines 9-12 element 405, occurs as well in order to output an addition version of this altered face image ) and determining, in the third local image, mapping points for all of the 10sample key points; performing a random data enhancement on the third local image to obtain the sample facial image, and mapping the mapping points for all of the sample key points in the third local image to the sample facial image (Paragraph [0040], lines 6-9; additional scaling, rotation, and mirroring of the image can be done to the image within the prior art and Paragraph [0038], lines 1-6; the affine transformation parameters discussed in the prior art reference corresponds to the mapping points mentioned in the current application); and obtaining, according to the coordinates of all of the sample key points in the sample 15facial image, the sample key point coordinate vector.” (Pankanti, Figure 5, element 520, and paragraph 0040 lines 3-4; the 5 point landmark localization used to identify predetermined landmarks on the face correlates to a key point coordinate vector).
Regarding claim 6, Pankanti teaches: “The method according to claim, before the performing a random data enhancement 25on the third local image to obtain the sample facial image, further comprising: normalizing the third local image so that a pixel value for each pixel in the third local image is subject to a standard normal distribution.” (Paragraph [0053], lines 4-7; where transformation of data in normalized form is being disclosed.
Regarding claim 8, Pankanti teaches: “An electronic device, comprising a processor, a memory and a computer program stored on the memory and executable on the processor, (Paragraph [0004], lines 1-3) wherein the processor, when executing the program, being configured to: pre-process an image to be recognized to obtain a facial image (Pankanti, Figure 4 elements 402 and 430)  and a key point 5coordinate vector (Pankanti, Figure 5, element 520, and paragraph [0040] lines 3-4; the 5 point landmark localization used to identify predetermined landmarks on the face correlates to a key point coordinate vector), wherein the facial image is contained in the image to be recognized (Pankanti, Figure 4 elements 402 and 430); compute the facial image using a convolutional neural network model to output a first feature vector (Pankanti, Fig 4 element 425, and paragraph [0042]; corresponds to, and serves the same purpose as a convolutional neural network), and compute the key point coordinate vector using a fully connected network model to output a second feature vector (Figure 4 element 410, and paragraph [0038]; corresponds to, and serves the same purpose as a fully connected network model), wherein the first feature vector and the second feature vector are used to determine an expression of a face in the facial image (Paragraph [0052], lines 3-5, expression is one of the attributes that is determined by the neural networks); and  10compute the first feature vector and the second feature vector using a bilinear network model to extract a second-order feature, and classify the second-order feature to obtain the expression of the face.” (Pankanti, Abstract, lines 7-9; the combination of a first neural network and a second neural network corresponds to a bilinear network model).
Regarding claim 9, Pankanti teaches: “The electronic device according to claim 8, (Paragraph [0004], lines 1-3) wherein the processor is further configured to:  15train the convolutional neural network model, the fully connected network model and the bilinear network model before pre-processing an image to be recognized to obtain a facial image and a key point coordinate vector.” (Pankanti, Figure 2 and paragraph 25; shows all of the neural networks included being trained by training systems based rom a training splitter.)
Regarding claim 10, Pankanti teaches: “The electronic device according to claim 9, (Paragraph 0004, lines 1-3) wherein the processor is further configured to:  20pre-process, for each sample image in a training set, the sample image to obtain a sample facial image (Pankanti, Figure 4 elements 402 and 430)  and a sample key point coordinate vector (Pankanti, Figure 5, element 520, and paragraph [0040] lines 3-4; the 5 point landmark localization used to identify predetermined landmarks on the face correlates to a key point coordinate vector); training, according to the sample facial image, the convolutional neural network model (Figure 4, elements 425 and 402; the convolutional model is trained based on the initial inputted face image) ; training, according to the sample key point coordinate vector, the fully connected network model (Figure 4, elements 410 and 415; The key point coordinate vector, the 5 point landmark localization (element 520) in this case, is computed within element 410 and therefore the fully connected network is trained based on the key point coordinate vector) ; and 25training, according to an output result of the convolutional neural network model and an output result of the fully connected network model, the bilinear network model.” (Pankanti, Abstract, lines 7-9; the combination of a first neural network and a second neural network corresponds to a bilinear network model).
Regarding claim 11, Pankanti teaches: “The electronic device according to claim 10  wherein the processor is further configured to: determine a first local image from the sample image, wherein the first local image comprises the sample facial image; (Figure 5, element 402)  determining, in the first local image, a preset number of sample key points; 5determining, according to coordinates of all of the sample key points, a similarity transformation matrix (Figure 5, element 520, and paragraph [0040]; 5 point landmark extraction that takes place corresponds to the determination of a preset number of key points, and these points gathered form the overlying structure regarding the remainder of the training process, thus they correspond to the similarity transformation matrix)  cropping, according to the similarity transformation matrix, a second local image from the sample image and performing a facial alignment on the second local image to obtain a third local image; (Figure 5 element 402- 520, paragraph [0040] lines 9-12; The image in figure 5 is cropped, illustrated in the transition from element 402 to 520; the image is cropped from a resolution of 224x224x3 to 100x100x3, based on the detection of the face and an alignment transformation, mentioned in paragraph 0040 lines 9-12 element 405, occurs as well in order to output an addition version of this altered face image ) and determining, in the third local image, mapping points for all of the 10sample key points; performing a random data enhancement on the third local image to obtain the sample facial image, and mapping the mapping points for all of the sample key points in the third local image to the sample facial image (Paragraph [0040], lines 6-9; additional scaling, rotation, and mirroring of the image can be done to the image within the prior art and Paragraph 0038, lines 1-6; the affine transformation parameters discussed in the prior art reference corresponds to the mapping points mentioned in the current application); and obtaining, according to the coordinates of all of the sample key points in the sample 15facial image, the sample key point coordinate vector.” (Pankanti, Figure 5, element 520, and paragraph [0040] lines 3-4; the 5 point landmark localization used to identify predetermined landmarks on the face correlates to a key point coordinate vector).
Regarding claim 13, Pankanti teaches: “The electronic device according to claim 11, wherein the processor is further configured to: normalize the third local image so that a pixel value for each pixel in the third local image is subject to a standard normal distribution before performing a random data enhancement on the third local image to obtain the sample facial image.” (Paragraph [0053], lines 4-7; it is implied that once an image is normalized that the pixel values of an image will be subject to normal distribution).
Regarding claim 15, Pankanti teaches: “A non-transitory storage medium having stored therein an instruction (Paragraph 0005 lines 1-4)  which, when executed by a computer, implements the steps: 30 pre-processing an image to be recognized to obtain a facial image (Pankanti, Figure 4 elements 402 and 430)  and a key point 5coordinate vector (Pankanti, Figure 5, element 520, and paragraph [0040] lines 3-4; the 5 point landmark localization used to identify predetermined landmarks on the face correlates to a key point coordinate vector), wherein the facial image is contained in the image to be recognized (Pankanti, Figure 4 elements 402 and 430); compute the facial image using a convolutional neural network model to output a first feature vector (Pankanti, Fig 4 element 425, and paragraph [0042]; corresponds to, and serves the same purpose as a convolutional neural network), and compute the key point coordinate vector using a fully connected network model to output a second feature vector (Figure 4 element 410, and paragraph [0038]; corresponds to, and serves the same purpose as a fully connected network model), wherein the first feature vector and the second feature vector are used to determine an expression of a face in the facial image (Paragraph [0052], lines 3-5, expression is one of the attributes that is determined by the neural networks); and  10compute the first feature vector and the second feature vector using a bilinear network model to extract a second-order feature, and classify the second-order feature to obtain the expression of the face.” (Pankanti, Abstract, lines 7-9; the combination of a first neural network and a second neural network corresponds to a bilinear network model).
Regarding claim 16, Pankanti teaches: “The non-transitory storage medium according to claim 15, wherein the storage medium further 10comprises computer execution instruction which, when executed by a processor, implements the steps: training the convolutional neural network model, the fully connected network model and the bilinear network model before pre-processing an image to be recognized to obtain a facial image and a key point coordinate vector.” (Pankanti, Figure 2 and paragraph 25; shows all of the neural networks included being trained by training systems based rom a training splitter.)
Regarding claim 17, Pankanti teaches: “The non-transitory storage medium according to claim 16, wherein the storage medium further comprises computer execution instruction (Paragraph 0005 lines 1-4)   which, when executed by a processor, implements the steps: pre-processing, for each sample image in a training set, the sample image to obtain a sample facial image (Pankanti, Figure 4 elements 402 and 430) and a sample key point coordinate vector (Pankanti, Figure 5, element 520, and paragraph [0040] lines 3-4; the 5 point landmark localization used to identify predetermined landmarks on the face correlates to a key point coordinate vector); training, according to the sample facial image, the convolutional neural network model (Figure 4, elements 425 and 402; the convolutional model is trained based on the initial inputted face image) ; training, according to the sample key point coordinate vector, the fully connected network model (Figure 4, elements 410 and 415; The key point coordinate vector, the 5 point landmark localization (element 520) in this case, is computed within element 410 and therefore the fully connected network is trained based on the key point coordinate vector) ; and 25training, according to an output result of the convolutional neural network model and an output result of the fully connected network model, the bilinear network model.” (Pankanti, Abstract, lines 7-9; the combination of a first neural network and a second neural network corresponds to a bilinear network model).
Regarding claim 18, Pankanti teaches: “The non-transitory storage medium according to claim 17, wherein the storage medium further comprises computer execution instruction  which, when executed by a processor, implements the steps: determining a first local image from the sample image, wherein the first local image comprises the sample facial image; (Figure 5, element 402)  determining, in the first local image, a preset number of sample key points; 5determining, according to coordinates of all of the sample key points, a similarity transformation matrix; (Figure 5, element 520, and paragraph [0040]; 5 point landmark localization takes place and corresponds to a similarity transformation matrix)  cropping, according to the similarity transformation matrix, a second local image from the sample image and performing a facial alignment on the second local image to obtain a third local image; (Figure 5 element 520- 530, paragraph 0040 lines 9-12; The image in figure 5 is cropped based on the detection of the face and an alignment transformation, element 405, occurs as well in order to output an addition version of this altered face image) and determining, in the third local image, mapping points for all of the 10sample key points; performing a random data enhancement on the third local image to obtain the sample facial image, and mapping the mapping points for all of the sample key points in the third local image to the sample facial image (Paragraph [0040], lines 6-9; additional scaling, rotation, and mirroring of the image can be done to the image within the prior art and Paragraph [0038], lines 1-6; the affine transformation parameters discussed in the prior art reference corresponds to the mapping points mentioned in the current application); and obtaining, according to the coordinates of all of the sample key points in the sample 15facial image, the sample key point coordinate vector.” (Figure 5, element 520, and paragraph [0040]; the 5 point landmark extraction that takes place corresponds to the determination of a preset number of key points, and these points gathered form the overlying structure of the facial image for the remainder of the training process, therefore it corresponds to a sample key point coordinate vector).
Regarding claim 20, Pankanti teaches:” The non-transitory storage medium according to claim 18, wherein the storage medium further comprises computer execution instruction which, when executed by a processor, implements the steps: normalizing the third local image so that a pixel value for each pixel in the third local 25image is subject to a standard normal distribution before performing a random data enhancement on the third local image to obtain the sample facial image. “(Paragraph 0053, lines 4-7; where transformation of data in normalized form is being disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pankanti in view of Velic (US 20170304732). 
Regarding claim 7, Pankanti does not explicitly teach: “wherein the random data enhancement comprises: a random flip, a random translation, a random scaling, a random gradation, a random Gamma 30transformation or a random additive white Gaussian noise.”
However, in an analogous field of endeavor, Velic teaches: “wherein the random data enhancement comprises: a random flip, a random translation, a random scaling, a random gradation, a random Gamma 30transformation or a random additive white Gaussian noise.” (Paragraph [0019], lines 19-23 “For example, the annotated images may be processed by applying a transformation (e.g. flipping, cropping, scaling, skewing, eroding, etc.) that has a degree of randomness, e.g. a parameter defining a degree or type of transformation”; Random transformation is used in order to ensure that the classification process does see the same images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pankanti such that: “the random data enhancement comprises: a random flip, a random translation, a random scaling, a random gradation, a random Gamma 30transformation or a random additive white Gaussian noise.”, as taught by Velic, in order for it to “be ensured that the classification model does not see the exact same image many times” (Velic, Paragraph 0019, lines 18-19).  Accordingly, the combination of Pankanti and Velic discloses the invention of claim 7.
Regarding claim 14, Pankanti does not explicitly teach: “wherein the random data enhancement comprises: a random flip, a random translation, a random scaling, a random gradation, a random Gamma 30transformation or a random additive white Gaussian noise.”
However, in an analogous field of endeavor, Velic teaches: “wherein the random data enhancement comprises: a random flip, a random translation, a random scaling, a random gradation, a random Gamma 30transformation or a random additive white Gaussian noise.” (Paragraph 0019, lines 19-23 “For example, the annotated images may be processed by applying a transformation (e.g. flipping, cropping, scaling, skewing, eroding, etc.) that has a degree of randomness, e.g. a parameter defining a degree or type of transformation”; Random transformation is used in order to ensure that the classification process does see the same images). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pankanti such that: “the random data enhancement comprises: a random flip, a random translation, a random scaling, a random gradation, a random Gamma 30transformation or a random additive white Gaussian noise.”, as taught by Velic, in order for it to “be ensured that the classification model does not see the exact same image many times” (Velic, Paragraph 0019, lines 18-19).  Accordingly, the combination of Pankanti and Velic discloses the invention of claim 14.

  Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pankanti in view of Jiang ("Facial Characteristic Extraction and Authentication Method and Device"). 
Regarding claim 5, Pankanti does not explicitly teach “wherein the determining, according to coordinates of all of the sample key points, a similarity transformation matrix comprises: determining an average value for the coordinates of all of the sample key points; determining, from the coordinates of all of the sample key points, a maximum coordinate 20and a minimum coordinate, and determining a difference between the maximum coordinate and the minimum coordinate; and determining, according to the difference and the average value, the similarity transformation matrix.”
However, in an analogous field of endeavor, Jiang teaches: “wherein the determining, according to coordinates of all of the sample key points, a similarity transformation matrix comprises: determining an average value for the coordinates of all of the sample key points (Page 4, paragraph 2, lines 2-4); determining, from the coordinates of all of the sample key points, a maximum coordinate 20and a minimum coordinate, and determining a difference between the maximum coordinate and the minimum coordinate (Page 5, step C, The determination of a maximum and minimum coordinate along with taking the difference between the two corresponds to the determination of a threshold.) ; and determining, according to the difference and the average value, the similarity transformation matrix.” (Page 5, steps SE1-SE3; The target image matrix introduced in the prior art, and its manner of determination, corresponds with the similarity transformation matrix mention in this application.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pankanti such that: “the determining, according to coordinates of all of the sample key points, a similarity transformation matrix comprises: determining an average value for the coordinates of all of the sample key points; determining, from the coordinates of all of the sample key points, a maximum coordinate 20and a minimum coordinate, and determining a difference between the maximum coordinate and the minimum coordinate; and determining, according to the difference and the average value, the similarity transformation matrix.”, as taught by Jiang, in order to create an invention that “solves the problems of poor performance and high complexity of the facial recognition methods in the prior art, simplifies the complexity of system implementation, and improves system precision and accuracy.” (Jiang, Abstract, lines 2-3).  Accordingly, the combination of Pankanti and Jiang discloses the invention of claim 5.
Regarding claim 12, Pankanti does not explicitly teach: “wherein the processor is further configured to: determine an average value for the coordinates of all of the sample key points; 15determine, from the coordinates of all of the sample key points, a maximum coordinate and a minimum coordinate, and determine a difference between the maximum coordinate and the minimum coordinate; and determine, according to the difference and the average value, the similarity transformation matrix.”
However, in an analogous field of endeavor, Jiang teaches: “wherein the processor is further configured to: determine an average value for the coordinates of all of the sample key points; (Page 4, paragraph 2, lines 2-4) 15determine, from the coordinates of all of the sample key points, a maximum coordinate and a minimum coordinate, and determine a difference between the maximum coordinate and the minimum coordinate; (Page 5, step C, The determination of a maximum and minimum coordinate along with taking the difference between the two corresponds to the determination of a threshold.)  and determine, according to the difference and the average value, the similarity transformation matrix.” (Page 5, steps SE1-SE3; The target image matrix introduced in the prior art, and its manner of determination, corresponds with the similarity transformation matrix mention in this application.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pankanti such that: “the processor is further configured to: determine an average value for the coordinates of all of the sample key points; 15determine, from the coordinates of all of the sample key points, a maximum coordinate and a minimum coordinate, and determine a difference between the maximum coordinate and the minimum coordinate; and determine, according to the difference and the average value, the similarity transformation matrix.”, as taught by Jiang, in order to create an invention that “solves the problems of poor performance and high complexity of the facial recognition methods in the prior art, simplifies the complexity of system implementation, and improves system precision and accuracy.” (Jiang, Abstract, lines 2-3). Accordingly, the combination of Pankanti and Jiang discloses the invention of claim 12.
	Regarding claim 19, Pankanti does not explicitly teach: “wherein the storage medium further comprises computer execution instruction which, when executed by a processor, implements the steps:  15determining an average value for the coordinates of all of the sample key points; determining, from the coordinates of all of the sample key points, a maximum coordinate and a minimum coordinate, and determining a difference between the maximum coordinate and the minimum coordinate; and determining, according to the difference and the average value, the similarity 20transformation matrix.”  
	However, in an analogous field of endeavor, Jiang teaches : “wherein the storage medium further comprises computer execution instruction which, when executed by a processor, implements the steps:  15determining an average value for the coordinates of all of the sample key points; (Page 4, paragraph 2, lines 2-4) determining, from the coordinates of all of the sample key points, a maximum coordinate and a minimum coordinate, and determining a difference between the maximum coordinate and the minimum coordinate; (Page 5, step C, The determination of a maximum and minimum coordinate along with taking the difference between the two corresponds to the determination of a threshold.) and determining, according to the difference and the average value, the similarity 20transformation matrix.” (Page 5, steps SE1-SE3; The target image matrix introduced in the prior art, and its manner of determination, corresponds with the similarity transformation matrix mention in this application.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pankanti such that: “the processor is further configured to: determine an average value for the coordinates of all of the sample key points; 15determine, from the coordinates of all of the sample key points, a maximum coordinate and a minimum coordinate, and determine a difference between the maximum coordinate and the minimum coordinate; and determine, according to the difference and the average value, the similarity transformation matrix.”, as taught by Jiang, in order to create an invention that “solves the problems of poor performance and high complexity of the facial recognition methods in the prior art, simplifies the complexity of system implementation, and improves system precision and accuracy.” (Jiang, Abstract, lines 2-3). Accordingly, the combination of Pankanti and Jiang discloses the invention of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Du (US20170180362) discloses an identity authentication method that extracts facial expression dependent upon first and second feature vectors and the determination of facial key points.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662